IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

                     PAUL T. DAVIS v. STATE OF TENNESSEE

                              Criminal Court for Davidson County
                                        No. 2001-A-483



                    No. M2006-01831-CCA-R3-HC - Filed Janaury 31, 2008


                             ORDER ON PETITION TO REHEAR


        The State of Tennessee has filed a petition requesting this court to rehear its opinion filed on
December 3, 2007. In its petition, the State requests that the court reconsider our holding that
Tennessee Rule of Civil Procedure 59 is not applicable to State habeas corpus proceedings brought
by petitioners who are incarcerated as a result of criminal convictions in state courts. The State also
takes issue with this Court’s direction that upon remand, the trial court should appoint counsel to
represent the petitioner during further proceedings.

       Upon careful consideration of the petition to rehear, this Court has determined that the
holdings in the opinion previously filed in this case shall stand. However, the petition to rehear is
granted for the purpose of allowing this Court to substitute a new page 5 which essentially deletes
two sentences which, upon further consideration, we deem to be misleading.

        It is, therefore, ordered that the petition to rehear is granted for the purpose of withdrawing
the opinion filed on December 3, 2007, and filing in its place the opinion filed this date. In all other
respects, the petition to rehear is respectfully denied.

       Costs are assessed against the State of Tennessee.



                                               Per curiam
                                               (Welles, Witt, Thomas)